United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-2879
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Juan Carlos Magallon-Avalos,              *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: November 7, 2003

                                    Filed: November 26, 2003
                                     ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal, Juan Magallon-Avalos (Magallon) challenges his
conviction for illegally reentering the United States after being deported following
a felony conviction. For reversal Magallon argues that the district court1 failed to
comply with Federal Rule of Criminal Procedure 11(b)(1)(I) and (M) in taking his
guilty plea. Magallon did not object in the district court and, even if the district court
did not comply with the technical requirements of Rule 11, Magallon failed to show

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
his substantial rights were affected. See United States v. Vonn, 535 U.S. 55, 58-59
(2002) (defendant who allows Rule 11 error to pass without objection in trial court
must satisfy plain error rule, i.e., that claimed plain error affected defendant’s
substantial rights); United States v. Prado, 204 F.3d 843, 846 (8th Cir. 2000)
(analyzing Rule 11 plain error in terms of whether defendant would have otherwise
pled guilty).

      Accordingly, we affirm.
                     ______________________________




                                        -2-